DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of Claim 19 that: 1) the grasping feature is an extension member and 2) the sleeve is sized and shaped to fit completely over the entire platform was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The limitation of claim 21 of “a gap” is indefinite because it is unclear if this gap is the same as or different than the gap of claim 19
The limitation of claim 22 of “a first direction” is indefinite because it is unclear if this direction is the same as or different than the direction of claim 19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0211414 (Terao).
1. Terao discloses a dual-blade ophthalmic knife (embodiment of FIG. 22) for cutting tissue within the eye (Abstract). The knife has a handle (handle 92), a shaft (shaft as shown in FIG. 12 of blade segment 132) connected to the handle (FIG. 10-12; P0067 and P0071), and a platform (tips 256, 262) connected to the shaft (FIG. 12 and 22; P0067 and P0071). A front portion of the platform extending radially outward from the shaft (FIG. 22). The platform has 
2. The grasping feature has first and second shaft sections (segments 258, 264) having the first and second blades, respectively (FIG. 22; P0085). The first and second shaft sections are separated by a gap in a non-triggered position of the grasping feature (FIG. 15 and 22; P0075).
3. The first and second shaft sections are biased apart by a biasing force in the non-triggered position (see “spring steel” at P0014 and P0067).
4. The grasping feature has a spring (see “spring steel” at P0014 and P0067) configured to bias the first and second shaft sections apart.
5. The sleeve is configured to overcome the biasing force by engaging at least a portion of the first and second shaft sections as the sleeve is moved in a first direction along the shaft (FIG. 14-17; P0072-P0075).
6. The first and second shaft sections are moved towards each other to grasp the tissue as the sleeve is moved in the first direction (FIG. 14-17; P0072-P0075).

14. The platform comprises a ramp (outer surfaces of tips 256, 262) increasing in depth extending from the front tip to the back end (see increasing depth defined by pointed ends in FIG. 22; also see increasing depth ramps 144 and 172 in FIG. 15).
16. The shaft is a telescoping shaft (see “telescoping” nature of shaft in FIG. 18).
17. The handle comprises an activation member (grips 106, 108) coupled to the sleeve where the activation member is configured to cause the sleeve to move (FIG. 14-17; P0075).
18. At least a portion of the grasping feature comprises a sharpened surface configured to cut tissue (see edges 260, 266; also see pointed ends at least capable of cutting tissue). 
Claim(s) 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,258,716 (Sutherland).
19. Sutherland discloses a dual-blade ophthalmic knife (embodiment of FIG. 14-15; col. 3, lns. 3-9) for cutting tissue within the eve (col. 3, lns. 3-9). They knife has a handle (handle 1), a shaft (rod 71) connected to the handle (FIG. 10), and a platform (outer end 70) connected to the shaft (FIG. 14-15; col. 6, lns. 1-7). A front portion of the platform extending radially outward from the shaft (see non-triggered position of FIG. 15 where at least a part of the outer end 70 extends radially outward from rod 71). The platform ha first and second blades (“sharp pointed” at col. 6, lns. 1-3), a front tip (distal end of outer end 70), and a back end (proximal end of outer end 70 connected to rod 71) opposing the front tip (FIG. 14-15). The platform has a ramp (outer surface of outer end 70) increasing in depth extending from the front tip to the back end (see increasing depth defined by “sharp pointed” end 70). The knife has a movable sleeve outer tube 
21. The grasping feature has first and second shaft sections (first and second sections of end 70 which define a grasping feature in the form of a forceps) comprising the first and second blades, respectively (FIG. 14-15; col. 6, lns. 1-6). The first and second shaft sections being separated by the gap in a non-triggered position of the grasping feature (FIG. 15). The first and second shaft sections are biased apart by a biasing force in the non-triggered position (FIG. 15; col. 6, lns. 1-6). 
22. The grasping feature has a spring (“springingness” at col. 6, ln. 4) configured to bias the first and second shaft sections apart (FIG. 14-15). The sleeve is configured to overcome the biasing force by engaging at least a portion of the first and second shaft sections as the sleeve is moved in the first direction along the shaft (FIG. 14-15; col. 6, lns. 1-6). The first and second shaft sections are moved towards each other to grasp the tissue as the sleeve is moved in the first direction (FIG. 14-15; col. 6, lns. 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0211414 (Terao).
Terao discloses the invention substantially as claimed as discussed above but does not explicitly recite the platform width being 0.2 to 0.3 mm.  Terao further teaches that the blades ends are inserted through a 0.8mm incision (P0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform width to be 0.2 to 0.3 mm as applicant appears to have placed no criticality on the claimed range (see P0015 indicating “may”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/11/2021, with respect to the rejection(s) of claim(s) under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Terao and Sutherland.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771